NILES, J.—
If there had been inserted in the seventh count of the narr., at the end of the words “of the funds of said Ford,” the additional words “belonging to him at and before the filing of the said petition on September 15, 1906, and which he might, prior to the filing of said petition, have transferred,” or some words of similar effect, it is the opinion of the court that the narr. would be a good one. In the absence of such words, however, non eonstat but what said Ford acquired these funds after the filing of the said petition, and before September 17, 1906. Should this latter hypothesis be true, of course, the trustee would have no title, and it must be negatived in order that the narr. be good.
The demurrer, therefore, will be sustained.